Motion for a stay granted and the plaintiff and her attorney are stayed from taking any proceedings to collect the counsel fee awarded under the order appealed from, pending the hearing and determination of the appeal, on condition that the appellant serves one copy of the typewritten appellant’s points upon the attorney for respondent and files six typewritten copies thereof with this court on or before September 22, 1960, with notice of argument for October 4, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before September 28, 1960. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.